UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                           ____________________

                               No. 99-30225
                             Summary Calendar
                           ____________________

                              RICHARD MCKEATHEN,

                                                      Plaintiff-Appellant,
                                    versus

                        RICHARD L. STALDER, ET AL.,

                                                                 Defendants,

              WILLIAM MIKE GILLIAM, Warden; MIKE PHILLIPS;
                      AMANDA MOORE; MARCELL MILLS,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
              for the Western District of Louisiana
                           (95-CV-1297)
_________________________________________________________________
                          March 28, 2000

Before SMITH, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:*

     Richard McKeathen appeals the dismissal of his claims under 42

U.S.C. § 1983 for deliberate indifference to his serious medical

needs, and under Title II of the Americans with Disabilities Act

(ADA),   42    U.S.C.    §§    12131   and   12132,   stemming    from   his

incarceration from November 1994 to November 1996 at the Winn

Correctional Center in Winnfield, Louisiana.          The district court,

sua sponte, dismissed his ADA claim without prejudice under FED. R.




    *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
CIV.     P.   12(b)(6),        and,     adopting    the      magistrate      judge’s

recommendation, dismissed his § 1983 claims on the merits.

        We review de novo dismissal under Rule 12(b)(6). E.g., Lowrey

v. Texas A & M Univ. Sys., 117 F.3d 242, 246-47 (5th Cir. 1997).

The court determined that the only extant ADA claim was that

asserted against Phillips, and McKeathen has not appealed that

specific ruling.

        Because McKeathen did not allege that Phillips's “specific,

individual        conduct     discriminated      against   him   because     of   his

disability”, the court did not err in determining he failed to

state a claim under the ADA.              Hall v. Thomas, 190 F.3d 693, 696

(5th Cir. 1999).         Neither did it err in not providing McKeathen

notice and an opportunity to amend prior to dismissing the claim:

it may be surmised that McKeathen alleged his best case in his

“Second Supplemental and Amended Complaint”, filed by counsel, and,

the dismissal was without prejudice.                Bazrowx v. Scott, 136 F.3d
1053, 1054 (5th Cir. 1998).

        As for McKeathen's Eighth Amendment claims, we review factual

findings for clear error; legal conclusions, de novo.                        Seal v.

Knorpp, 957 F.2d 1230, 1234 (5th Cir. 1992).                 Based on our review

of the record, and essentially for the reasons stated by the

magistrate judge in his report and recommendation, we agree with

the determination that McKeathen failed to prove that defendants

either were deliberately indifferent to his serious medical needs,

or     deprived    him   of    the    minimal    civilized    measure   of    life's

necessities.        See Farmer v. Brennan, 511 U.S. 825, 834 (1994);


                                         - 2 -
Estelle v. Gamble, 429 U.S. 97, 104 (1976).   McKeathen v. Stalder,

No. 95-1297 (W.D. La. Feb. 10, 1999); McKeathen v. Stalder, No. 95-

1297 (W.D. La. Oct. 27, 1998).

                                                     AFFIRMED




                                 - 3 -